DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action responds to the Amendment filed 12 April 2022. By this amendment, claim 24 is amended and claims 25-28 are newly added.
Allowable Subject Matter
Claims 9-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 9, and claims 10-17 and 23 which depend therefrom, and as previously noted in the Non-Final Rejection dated 21 January 2022, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein at least a portion of the first interconnect and the second interconnect are vertically aligned with the active surface of the semiconductor device.
Regarding independent claim 18, and claims 19-22 which depend therefrom, and as previously noted in the Non-Final Rejection dated 21 January 2022, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein at least a portion of the interconnect is vertically aligned with the active surface of the semiconductor device.
Regarding independent claim 24, and claims 25-28 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the active surface has a longitudinal footprint. See the Remarks dated 12 April 2022 for persuasive arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/ Primary Examiner, Art Unit 2899